Citation Nr: 0611241	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  98-08 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for traumatic arthritis of the right knee with 
limitation of extension of the leg.

2.  Entitlement to a rating in excess of 20 percent for 
status post-operative right anterior cruciate ligament injury 
with instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from March to May 1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board denied the issues on appeal in a decision dated in 
April 2001.  However, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision and 
remanded the case for compliance with the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).

The Board initiated additional development in October 2002.  
However, in August 2003 the Board remanded the case to the RO 
for completion of the additional development.  The requested 
action has been completed, and the Board now proceeds with 
its review of the appeal.  


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by no more than moderate instability and x-ray 
evidence of arthritis with pain beginning at 100 degrees of 
flexion of the knee and extension limited to 3 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
traumatic arthritis of the right knee with limitation of 
extension of the leg have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.71a 
and Diagnostic Codes 5003, 5010, 5260, 5261 (2005).  

2.  The criteria for a rating in excess of 20 percent rating 
for status post-operative right anterior cruciate ligament 
injury with instability, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Code 5257 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
April 2004 satisfied the duty to notify provisions.  The 
veteran's VA medical treatment records have been obtained and 
he has been accorded a recent VA Compensation and Pension 
examination.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  This appeal initially stems 
from an RO rating decision in 1997, which is prior to the 
effective date of the current notice and duty to assist 
provisions.  Accordingly the initial adjudication of the 
claims on appeal was prior to the initial letter which 
satisfied the duty to notify and assist the veteran.  
However, the claim has been subsequently readjudicated in an 
December 2005 Supplemental Statement of the Case.  To the 
extent that VA has failed to fulfill any duty to notify or 
assist the veteran, the Board finds that error to be 
harmless.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected disabilities.  The evidence includes, but is not 
limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; private medical 
treatment records; and, VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to the claims 
for an increased disability ratings.  

A February 1960 rating decision granted service connection 
for internal derangement of the right knee, with relaxation 
or tear of the lateral ligament, and assigned a 20 percent 
rating under Diagnostic Code 5257 from November 10, 1959.  

The veteran underwent VA orthopedic examinations in July 1997 
and April 1998.  At the July 1997 examination, he complained 
of swelling, locking, and fluid in the right knee, and gave a 
history of right knee arthroscopy in 1994 to remove loose 
bodies from the knee.  Examination revealed range of motion 
to be from 0 to 120 degrees with crepitation, no medial or 
lateral collateral ligament damage, a 20 mm. anterior drawer 
sign, a 20 mm. Lachman's test, and no patellar femoral 
crepitation.  A right knee X-ray revealed degenerative joint 
disease.  The diagnosis was severe degenerative joint disease 
of the right knee.  

At the April 1998 VA examination, the appellant indicated 
that he did not take any medications for his right knee 
problems or use any crutches, braces, or canes for 
ambulation.  Varus and valgus stress tests were negative.  
There was crepitus on motion, which was from 20 to 94 
degrees.  Anterior drawer sign and Lachman's test were each 
20 mm., while the posterior drawer sign was negative.  It was 
reported that an X-ray of the right knee revealed very mild 
degenerative changes.  

An August 1999 rating decision assigned a 30 percent rating 
for the appellant's right knee disability, on the basis of 
limitation of motion due to arthritis, under Diagnostic Codes 
5010-5261 from April 21, 1997.  Following a March 2000 
Regional Office hearing, the hearing officer, in a July 2000 
decision, established two separate disability ratings for the 
right knee disability, a 30 percent disability rating for 
traumatic arthritis of the right knee with limitation of 
extension of the leg under Diagnostic Code 5010-5261, and a 
20 percent disability rating for status post-operative right 
anterior cruciate ligament injury with instability under 
Diagnostic Code 5257.

Diagnostic code 5010 requires that traumatic arthritis be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Diagnostic code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Degenerative arthritis established by X-ray findings.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  

Limitation of flexion of the leg (knee) is rated under 
Diagnostic Code 5260.  A 10 percent rating contemplates 
flexion limited to 45 degrees.  A 20 percent rating 
contemplates limitation of flexion to 30 degrees.  A 30 
percent disability rating, the highest rating assignable, is 
warranted when flexion is limited to 15 degrees.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005).  Limitation of 
extension of the leg (knee) is rated under Diagnostic Code 
5261.  A 10 percent rating contemplates extension limited to 
10 degrees.  A 20 percent disability rating contemplates 
limitation of extension to 15 degrees.  A 30 percent rating 
is warranted for limitation of extension to 20 degrees.  A 40 
percent rating contemplates limitation of extension to 30 
degrees.  A 50 percent rating, the highest rating assignable, 
contemplates limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  The normal 
range of motion of the knee is extension to 0 degrees and 
flexion is to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 is used to rated other impairment of the 
knee, including recurrent subluxation or lateral instability, 
a 10 percent evaluation will be assigned where the disability 
is slight; a 20 percent will be assigned for moderate 
disability; and 30 percent warranted for severe disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005). 

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for traumatic 
arthritis of the right knee with limitation of extension of 
the leg.  There is ample medical evidence of record, 
including x-ray evidence, which confirms that the veteran has 
arthritis of the right knee.  The veteran had a range of 
motion in the right knee from 0 to 120 degrees in July 1997 
and from 20 to 94 degrees in April 1998.  In August 2005 the 
most recent VA examination of the veteran was conducted.  
Range of motion testing revealed that the veteran had 
extension of the right knee to 3 degrees and flexion of the 
right knee to 100 degrees with pain.  While right knee 
flexion of only 45 degrees was noted in September 2004, a 
December 2004 VA treatment record shows flexion of the right 
knee  to 110 degrees (no limitation of extension was noted in 
September or December 2004).  These December 2004 ranges of 
motion findings are consistent with ranges of motion noted on 
the most recent examination in August 2005.  The weight of 
the evidence reflects that the veteran has only slight 
limitation of extension of the right knee which would not 
warrant a rating excess of the 30 percent currently assigned 
and that the limitation of flexion is not so severe as to 
meet the criteria for a compensable rating.  Accordingly, 
there is no basis for the assignment of separate ratings for 
limitation of flexion and limitation of extension of the 
right knee.  The currently assigned 30 percent rating under 
only one of the relevant diagnostic codes adequately portrays 
the functional loss shown on recent examinations.  See 
VAOPGCPREC 9-2004 (Sept. 2004) (separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension) may be 
assigned for disability of the same joint).  Accordingly, an 
increased rating for arthritis of the right knee is denied.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 30 percent evaluation for right 
knee arthritis with limitation of motion by the hearing 
officer's July 2000 decision, and his current appeal was 
based on that decision, the Board must consider staged 
ratings under Fenderson.  The Board notes that the effective 
date of the 30 percent rating granted by the hearing office 
for right knee arthritis with limitation of motion was April 
21, 1997, the date the appellant filed a claim for 
entitlement to an increased rating for his right knee 
disability.  Because the evidence does not demonstrate 
limitation of extension in the right knee to be more than 20 
degrees at any time, an evaluation greater than 30 percent is 
not shown to have been warranted at any point since the 
increased rating claim was filed.  

The preponderance of the evidence is also against the 
assignment of a disability rating in excess of 20 percent 
under Diagnostic Code 5257 for status post-operative right 
anterior cruciate ligament injury with instability.  A 
December 2004 VA treatment record noted some laxity of the 
ligaments of the veteran's right knee.  However, a VA 
treatment record dated September 2004 and the August 2005 VA 
examination report indicated that there was no instability of 
the veterans right knee.  As such the evidence of record does 
not reveal the presence of severe subluxation or lateral 
instability required for an increased rating of 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Accordingly, an 
increased rating for status post-operative  anterior cruciate 
ligament injury with instability of the right knee is denied. 

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the disability ratings assigned for his service-connected 
right knee disorder.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes.  As stated 
above, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  This has been 
accomplished in the present case as the veteran is assigned a 
two separate disability ratings of 30 percent and 20 percent 
for the service-connected right knee disorder.  Moreover, 
although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Moreover, in 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996), the Court held 
that subluxation of the knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, and therefore, 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of increased 
ratings for the veteran's service-connected right knee 
disability, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 30 percent for traumatic 
arthritis of the right knee with limitation of extension of 
the leg is denied.

A disability rating in excess of 20 percent for status post-
operative right anterior cruciate ligament injury with 
instability is denied.


____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


